 Case 4:14-cv-00782-ALM Document 35 Filed 03/25/21 Page 1 of 6 PageID #: 259




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                   SHERMAN DIVISION


RICKY JOE SHUGART,                                §
     Plaintiff                                    §
v.                                                §                 CIVIL ACTION NO. 4:14cv782
                                                  §
SIX UNKNOWN FANNIN CO. SHERIFFS,                  §
ET AL., Defendants                                §

                          MEMORANDUM OPINION AND ORDER

       Pending before the Court is Defendants’ “Special Appearance to Present Motion to Dismiss”

(Dkt. #34). Defendants ask that the case be dismissed based on Plaintiff’s failure to prosecute the

case. Defendants also assert that Plaintiff has failed to state a cause of action upon which relief can

be granted and the action is barred by res judicata and collateral estoppel. Upon due consideration

of the case and Defendants’ Motion to Dismiss, the Court concludes Defendants’ motion should be

granted.

                                        I. BACKGROUND

       Pro se Plaintiff Ricky Joe Shugart filed a civil rights complaint pursuant to 42 U.S.C. §1983

on November 26, 2014, concerning events that led to his Fannin County conviction for possession

of marijuana. He alleges that on or about September 2, 2013, he was in the privacy of his home

when six unknown Fannin County deputies barged into his house without a warrant. Plaintiff

admitted to them that he had a small bag of marijuana in a drawer next to his living room chair. The

officers arrested Plaintiff. While being escorted outside, Plaintiff saw agents going in and out of a

greenhouse located behind the house. One of the deputies commented about the large quantity of

marijuana located in the greenhouse.




                                                  1
 Case 4:14-cv-00782-ALM Document 35 Filed 03/25/21 Page 2 of 6 PageID #: 260




         Agents discovered approximately forty-three fully-grown marijuana trees, ranging in height

from three to eighteen feet tall in the greenhouse. They also found a barrel 75% full of freshly

stripped marijuana, ice coolers containing marijuana buds, leaves, scales, bags, and plants drying

in another location. At the scene, Plaintiff acknowledged responsibility for the marijuana.

Ultimately, Plaintiff pled guilty to possessing over fifty and under 2,000 pounds of marijuana. He

was sentenced to ten years’ confinement. In the instant civil rights case, Plaintiff alleged he was

subjected to an unreasonable search and seizure. Plaintiff asked for damages associated with the

allegedly illegal search and destruction of his property; specifically, the greenhouse behind the

house.    He also claimed that Section 481.153 of the Texas Health and Safety Code was

unconstitutional as applied to him when agents destroyed the greenhouse.

         On January 21, 2015, this Court dismissed Plaintiff’s lawsuit based on Heck v. Humphrey,

512 U.S. 477 (1994) (Dkt. #10). On appeal, the Fifth Circuit Court of Appeals affirmed the Court’s

decision in all respects except for Plaintiff’s challenge to the constitutionality of Texas Health and

Safety Code § 481.153, as applied to him (Dkt. #26). In its opinion, the Fifth Circuit noted that this

Court might hold the instant case in abeyance until the conclusion of Plaintiff’s still-pending Texas

state court case concerning the same incidents and issues.

         Following the Fifth Circuit’s opinion, Plaintiff filed several documents in the instant case,

including amended complaints and motions (Dkt. ## 27-32). In an Order dated August 6, 2018,

however, the Court denied Plaintiff’s pending motions to lift the stay and to issue service for the

Second Amended Complaint, noting the motions were premature as the Texas state court case was

still pending (Dkt. #33). In that Order, the Court advised Plaintiff that he may submit comparable

documents upon the final disposition in his Fannin County case, Cause No. CV-15-42338 (Dkt. #33).




                                                  2
 Case 4:14-cv-00782-ALM Document 35 Filed 03/25/21 Page 3 of 6 PageID #: 261




       On August 30, 2018, the Texarkana Court of Appeals issued its opinion affirming the

dismissal of Plaintiff’s underlying Fannin County case, Shugart v. Thompson, et al., 2018 WL

4128209 (Tex. Civ. App. – Texarkana 2018, no pet.). In that opinion, the Texarkana Court of

Appeals found that Plaintiff did not have standing to challenge the constitutionality of Section

481.153 of the Texas Health and Safety Code. Specifically, it found that Plaintiff lacked an

ownership interest in the greenhouse sufficient to assert a takings claim regarding its destruction.

The property was owned by Cheryl Brinlee, who consented to the destruction of the greenhouse.

                                II. FAILURE TO PROSECUTE

       As a preliminary matter, the exercise of the power to dismiss for failure to prosecute is

committed to the sound discretion of the court and appellate review is confined solely in whether the

court's discretion was abused. Green v. Forney Eng’g Co., 589 F.2d 243, 247 (5th Cir. 1979); Lopez

v. Aransas Cty. Indep. Sch. Dist., 570 F.2d 541, 544 (5th Cir. 1978). Not only may a district court

dismiss for want of prosecution upon motion of a defendant, but it may also, sua sponte, dismiss an

action whenever necessary to achieve the orderly and expeditious disposition of cases. Anthony v.

Marion Cty. Gen. Hosp., 617 F.2d 1164, 1167 (5th Cir. 1980). Rule 41(b) of the Federal Rules of

Civil Procedure permits dismissal of an action when the Plaintiff fails to prosecute his case or

comply with the rules of civil procedure. This authority of the court is based on its “power to

manage and administer their own affairs to ensure the orderly and expeditious disposition of cases.”

Link v. Wabash R.R. Co., 370 U.S. 626, 630-31 (1962).

        Failure to serve defendants within the established ninety-day timeframe under Fed. R. Civ.

P. 4(m) may justify dismissal pursuant to Fed. R. Civ. P. 12(b)(5). Further, under Fed. R. Civ. P.

41(b), dismissals with prejudice have been upheld in cases where defendants were never served and

when the delay in service is so long as to signify a failure to prosecute. Edwards v. Harris Co.


                                                 3
 Case 4:14-cv-00782-ALM Document 35 Filed 03/25/21 Page 4 of 6 PageID #: 262




Sheriff’s Dept., 864 F. Supp. 633, 636 (S.D. Tex. 1994). Where there is a clear record of delay, as

in this case, dismissal with prejudice is appropriate. Veazey v. Young’s Yacht Sale & Serv., 644 F.2d

475, 477-78 (5th Cir 1981).

        The record shows that Plaintiff failed to serve a summons on any defendant following the

decision of the Texarkana Court of Appeals. The Texarkana Court of Appeals issued its decision

on August 30, 2018 – more than two years ago. Plaintiff’s last action on this case was January 3,

2018 – more than three years ago. Furthermore, Defendants filed their motion to dismiss on May

13, 2020 (Dkt. #34) – more than nine months ago Plaintiff has not filed a response nor acted in any

manner to prosecute his case in more than three years.

                    III. FAILURE TO STATE A CLAIM - RULE 12(b)(6)

        Rule 12(b)(6) allows dismissal if a plaintiff fails to state a claim upon which relief can be

granted. Fed. R. Civ. P. 12(b)(6). To survive a Rule 12(b)(6) motion to dismiss, the plaintiff must

plead enough facts to state a claim to relief that is plausible on its face. Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009). The Supreme Court stated that Rule 12(b)(6) must be read in conjunction with

Rule 8(a), which requires “a short and plain statement of the claim showing that the pleader is

entitled to relief.” Id. at 677-78; see Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). In

deciding whether the complaint states a valid claim for relief, the Court accepts all well-pleaded facts

as true and construes the complaint in the light most favorable to Plaintiff. Id. A factual allegation

“merely creating a suspicion” that a plaintiff might have a right of action is insufficient. Rios v. City

of Del Rio, Tex., 444 F.3d 417, 421 (5th Cir. 2006). “The plausibility standard is not akin to a

‘probability requirement,’ but it asks for more than a sheer possibility that a defendant has acted

unlawfully.” Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 557). If the facts alleged in a

complaint fail to permit the court to infer more than the mere possibility of misconduct, a plaintiff


                                                   4
 Case 4:14-cv-00782-ALM Document 35 Filed 03/25/21 Page 5 of 6 PageID #: 263




has not shown entitlement to relief. Id. Dismissal is proper if a complaint lacks a factual allegation

regarding any required element necessary to obtain relief. Rios, 44 F.3d at 421. In Twombly, the

Supreme Court also noted that “the tenet that a court must accept as true all of the allegations

contained in a complaint is inapplicable to legal conclusions. Threadbare recitals of the elements

of a cause of action, supported by mere conclusory statements, do not suffice.” Iqbal, 556 U.S. at

678 (citing Twombly, 550 U.S. at 555).

        Plaintiff’s sole remaining claim concerns the constitutionality of Texas Health & Safety Code

§ 481.153 on procedural due process grounds, as applied to him. The Texarkana Court of Appeals,

however, found that “since Shugart lacks ownership interest in the greenhouse sufficient to assert

a taking claim regarding its destruction, he cannot show [an] actual threatened injury that will be

resolved by the court’s declaration.” Shugart, 2018 WL 4128209 at *4.

        Both res judicata and collateral estoppel are common law claim preclusion principles derived

from the concept of judicial economy, consistency, and finality. See Astoria Fed. Sav. & Loan Ass’n

v. Solimino, 501 U.S. 104, 107-108 (1991) (“[A] losing litigant deserves no rematch after a defeat

fairly suffered, in adversarial proceedings, on an issue identical in substance to the one he

subsequently seeks to raise. To hold otherwise would, as a general matter, impose unjustifiably upon

those who have already shouldered their burdens, and drain the resources of an adjudicatory system

with disputes resisting resolution.”). Federal courts are to give “full faith and credit” to state court

judgments. Exxon Mobil Corp. v. Saudi Basic Ind. Corp., 544 U.S 280, 293 (2005). Res judicata

and collateral estoppel not only reduce unnecessary litigation and foster reliance on adjudication, but

also promote the comity between state and federal courts that has been recognized as a bulwark of

the federal system.” Allen v. McCurry, 449 U.S. 90, 95–96 (1980).




                                                   5
     Case 4:14-cv-00782-ALM Document 35 Filed 03/25/21 Page 6 of 6 PageID #: 264




           The Court finds that res judicata and collateral estoppel apply in this case. Considering the

    decision from the Texarkana Court of Appeals in Shugart v. Thompson, et al., 2018 WL 4128209,

    in which it found that Plaintiff had no ownership interest in the greenhouse, Plaintiff fails to state

    a claim upon which relief can be granted in the instant case.

                                           IV. CONCLUSION

           In conclusion, Plaintiff failed to prosecute his case and he fails to state a claim upon which

    relief can be granted. For these reasons, Defendants’ motion to dismiss with prejudice will be

.   granted.

           It is therefore ORDERED that Defendants’ Motion to Dismiss (Dkt. #34)is GRANTED and

    all claims against Defendants are DISMISSED with prejudice. Any motions not previously ruled

    upon are also DENIED.

           SIGNED this 25th day of March, 2021.




                                           ___________________________________
                                           AMOS L. MAZZANT
                                           UNITED STATES DISTRICT JUDGE




                                                      6
